DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 9, 12-13, 17-19, 22, 24-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over JAIN et al. [US 2015/0278099] in view of WEN MEI et al. [CN104915322A] and in further view of Poremba et al. [US 2014/0229682].
Claim 1 is rejected over JAIN, WEN MEI and Poremba.
JAIN teaches “A method for fetching data for an accelerator, the method comprising:” as  (Abstract and ¶ [0026]-[0029] -supporting large pages in hardware prefetchers; processor includes a processor core comprising a pipeline, cache memory and a hardware prefetcher coupled to the processor core and the cache memory; graphics accelerator)
 “detecting an attempt to access a first page of data that is not stored on a primary storage unit of the accelerator, wherein” as (¶ [0018], [0034]-[0035] region-based hardware prefetchers, the hardware prefetcher tracks access pattern within a predetermined region size (typically 4 KB); The L2HWP 205 receives L2 request hit/miss 205) 
“responsive to detecting the attempt to access the first page of data:” and  “transferring the first page of data and any pages of data selected for prefetching from a memory system connected to the accelerator into the primary storage unit.” as (¶ [0035], [0039]-[0041], [0059] - if the page offset of the address to be prefetched falls off the page boundary, i.e., is less than 0 or greater then PAGE_SIZE, a prefetch request 203 is generated by prefetch generation engine 225 when the Page Size corresponding to the entry was indicative of a large page (2 MB in this example); permits each prefetch stream being tracked to support larger pages, allowing each prefetch stream to seamlessly move across large page sizes; both with and without large page support, tracks granularity of a stream according to the page size, typically 4 KB. The hardware prefetcher with rollover support enables the hardware prefetcher to move to the next page seamlessly; Prefetching may refer to transferring data stored in one memory location (e.g., position) of a memory hierarchy (e.g., lower level caches or memory) to a higher-level memory location that is closer (e.g., yields lower access latency) to the processor)

dividing the array into sub-arrays by:
dividing the array into a number of 1st level sub-arrays, and
dividing a first 1st level sub-array into a number of 2nd level sub-arrays, wherein the first 1st level sub-array contains the first page of data;
selecting pages for prefetching, wherein selecting pages for prefetching includes selecting all pages in a first 2nd level sub-array for prefetching if the first 2nd level sub- array meets a page access volume condition, wherein the first 2nd level sub-array contains the first page of data; and
However, WEN MEI teaches “the first page of data corresponds to part of an array with a number of dimensions; and” as (¶ [0013], [0020], [0057], [0079] - the matrix multiplier generates data requests in the form of matrix coordinates (Bx, By) in a data-driven manner Mapping the matrix coordinates (Bx, By) to the real main memory address read_addr of the operand in the input feature map, and reading back the operand from the main memory; data request)
“dividing the array into sub-arrays by:
dividing the array into a number of 1st level sub-arrays, and
dividing a first 1st level sub-array into a number of 2nd level sub-arrays, wherein the first 1st level sub-array contains the first page of data;” as (¶ [0080], [0084]-[0085], [0107], [0129]-[0131]- dividing the matrix result C of the matrix multiplication operation into m rows and n columns of matrix sub-blocks according to formula (1); coordinate Bx divides the convolution kernel size Ksize to obtain the column offset ofs_cwin_y and quotient temp of the 
“selecting pages for prefetching, wherein selecting pages for prefetching includes selecting all pages in a first 2nd level sub-array for prefetching” and “wherein the first 2nd level sub-array contains the first page of data; and” as (para [0122], [0129]-[0131] address stream of the memory fetched by the stream mapper is discontinuous; requests to read data are sent to stream mapper 2 and are waiting to be returned. Each matrix multiplication operation is composed of multiple matrix sub-block operations; stream mapper 2 calculates the address where the data actually exists in the main memory based on the matrix position information of the requests, and sends the data request to the prefetch, unit. The prefetch unit 4 prefetches the data into the on-chip buffer before receiving the data request from the stream mapper)
JAIN and WEN MEI are analogous arts because they teach data fetching from memory system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of JAIN and WEN MEI before him/her, to modify the teachings of JAIN to include the teachings of WEN MEI with the motivation of the method can support various convolution neutral network structures and has the advantages of high calculation efficiency and performance, less requirements for on-chip storage 
The combination of JAIN and WEN MEI does not explicitly teach if the first 2nd level sub- array meets a page access volume condition,
However, Poremba teaches “if the first 2nd level sub- array meets a page access volume condition,” as (¶ [0012], [0014], [0026]-[0028], [0042], [0046]- Prefetching one or more remaining memory elements in the segment of memory elements from the second memory into the first memory occurs when the information relating to the memory elements in the group of memory elements indicates that a prefetching condition has been satisfied; the prefetcher tracks fetched memory elements in one or more of a plurality of aligned and uniformly sized memory segments in the memory; the current memory segment are to be pulled into the cache can be based on a variety of criteria, for example, but not limited to, the available bandwidth to/from the second memory 104, the available bandwidth to/from the first memory 102, the number of invalid entries in the first memory 102, and the like. In some embodiments, a plurality of thresholds may be employed in the determination of the prefetching of the one or more remaining unfetched cache lines)
JAIN, WEN MEI and Poremba are analogous arts because they teach data fetching from memory system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of JAIN, WEN MEI and Poremba before him/her, to modify the teachings of combination of JAIN and WEN MEI to include the teachings of Poremba with the motivation of prefetch algorithms have been 
Claim 2 is rejected over JAIN, WEN MEI and Poremba.
JAIN does not explicitly teach in response to the first 2nd level sub-array meeting the page access volume condition, selecting all pages in the first 1st level sub-array for prefetching if the first 1st level sub-array meets the page access volume condition.
However, WEN MEI teaches “in response to the first 2nd level sub-array meeting the page access volume condition,” as (¶ [0032], [0057], [0100], [0122], [0129]-[0131 ])
The combination of JAIN and WEN MEI does not explicitly teach selecting all pages in the first 1st level sub-array for prefetching if the first 1st level sub-array meets the page access volume condition.
However, Poremba teaches “selecting all pages in the first 1st level sub-array for prefetching if the first 1st level sub-array meets the page access volume condition.” as (¶ [0012], [0014], [0026]-[0028], [0042], [0046])
Claim 3 is rejected over JAIN, WEN MEI and Poremba.
JAIN does not explicitly teach subsequent to selecting all pages in the first 1st level sub-array for prefetching: in response to the first 1st level sub-array meeting the page access volume condition, selecting all pages in the array for prefetching if the array meets the page access volume condition.
However, WEN MEI teaches “subsequent to selecting all pages in the first 1st level sub-array for prefetching: in response to the first 1st level sub-array meeting the page access volume condition,” as (¶ [0032], [0057], [0100], [0122], [0129]-[0131 ])

However, Poremba teaches “selecting all pages in the array for prefetching if the array meets the page access volume condition.” as (¶ [0012], [0014], [0026]-[0028], [0042], [0046])
Claim 5 is rejected over JAIN, WEN MEI and Poremba.
The combination of JAIN and WEN MEI does not explicitly teach wherein pages of data already selected for prefetching are included in determining the page access volume condition.
However, Poremba teaches “wherein pages of data already selected for prefetching are included in determining the page access volume condition.” as (¶ [0012], [0014], [0026]-[0028], [0042], [0046])
Claim 6 is rejected over JAIN, WEN MEI and Poremba.
JAIN does not explicitly teach wherein each level of sub-arrays have the same size as all of sub-arrays of the same level.
However, WEN MEI teaches “wherein each level of sub-arrays have the same size as all of sub-arrays of the same level.” as (¶ [0032], [0057], [0100], [0122])
Claim 9 is rejected over JAIN, WEN MEI and Poremba.
The combination of JAIN and WEN MEI does not explicitly teach having a threshold number of pages fetched or selected for prefetching, or
having a threshold number of composing next lower level of sub-arrays meeting their page access volume condition.
However, Poremba teaches “having a threshold number of pages fetched or selected for prefetching, or
having a threshold number of composing next lower level of sub-arrays meeting their page access volume condition.” as (¶ [0028]-[0030], [0046])
Claim 12 is rejected over JAIN, WEN MEI and Poremba.
JAIN teaches “the memory system is a primary storage unit of a host system, and
the accelerator and host system use a unified virtual memory system.” as (¶ [0022], [0057]-[0060])
Claim 13 is rejected over JAIN, WEN MEI and Poremba.
JAIN teaches “wherein detecting the attempt to access the first page of data comprises receiving a page fault triggered by a triggering kernel attempting to access the first page of data.” as (¶ [0020], [0071])
Claim 17 is rejected over JAIN, WEN MEI and Poremba with the same rationale of rejection of Claim 1.
Claim 18 is rejected over JAIN, WEN MEI and Poremba with the same rationale of rejection of Claim 2.
Claim 19 is rejected over JAIN, WEN MEI and Poremba with the same rationale of rejection of Claim 3.
Claim 22 is rejected over JAIN, WEN MEI and Poremba with the same rationale of rejection of Claim 13.
Claim 24 is rejected over JAIN, WEN MEI and Poremba with the same rationale of rejection of Claim 1.
Claim 25 is rejected over JAIN, WEN MEI and Poremba with the same rationale of rejection of Claim 2.
Claim 26 is rejected over JAIN, WEN MEI and Poremba with the same rationale of rejection of Claim 3.
Claim 29 is rejected over JAIN, WEN MEI and Poremba with the same rationale of rejection of Claim 13.
Allowable Subject Matter
Claims 4, 7-8 10-11, 14-16, 20-21, 23, 27-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. REDFORD et al. [US 2015/0363318] appears to teach Cache way prediction and prefetching. Gottin et al. [US 2021/0109860] appears to teach prefetching on a storage system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MASUD K KHAN/Primary Examiner, Art Unit 2132